Gaynor, J.:
When the town conveyed to the plaintiff it did not own the land, but only a mortgage thereon. The deed of conveyance was without covenants, but it operated to assign the mortgage to the plaintiff, and ■ therefore the foreclosure of the mortgage by the City of New York (the successor of the town) and the purchase by the said city on the foreclosure for the amount due on the mortgage, must be deemed to have been done as trustee for the plaintiff. There seems to be an absence of precise authority in this state that a deed of quit claim, or of right, title and interest, by a mortgagee of the land, at least assigns the mortgage. If the mortgagee should foreclose, and the foreclosure should be- ineffectual to transfer title to the purchaser, it would transfer the mortgage to him (Robinson v. Ryan, 25 N. Y. 320). There seems to be no reason why the same result should not flow from a deed of conveyance of quit claim or without, covenants by the mortgagee, instead of resorting to a foreclosure. That has been held elsewhere (Stark v. Boynton, 167 Mass. 443).
The judgment, and also the order permitting the amendment of the complaint,, should be affirmed.
Woodward, Hooker, Rich and Miller, JJ., concurred.
Judgment affirmed, with costs.